Citation Nr: 0506510	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1957 to 
September 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Regional Office in St. Louis, 
Missouri (RO).


FINDING OF FACT

The veteran's current tinnitus and bilateral hearing loss are 
not related to his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in April 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
claimant was notified of the need for VA examinations, and 
were accorded him in April 2003 and May 2003.  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Tinnitus and Bilateral Hearing 
Loss

The veteran seeks service connection for tinnitus and 
bilateral hearing loss.  He worked as a flight line fireman 
and aircraft mechanic during service.  He reports having been 
exposed to excessive noise during that time.

In February 1957, a service entrance examination of the 
veteran was conducted.  On physical examination, he was noted 
to have normal hearing sensitivity, bilaterally; the whisper 
test results were 15/15 for each ear.  Review of the service 
medical records reveals no complaints, treatment, or findings 
during the veteran's military service of treatment for 
hearing loss, tinnitus, or any other ear or hearing disorder.  
In August 1959, a service separation examination of the 
veteran was conducted.  The veteran reported that he did not 
have ear trouble, then or in the past.  The whisper test was 
conducted; results were 15/15 for each ear.  

In April 2003, a VA ear disease examination was conducted.  
The veteran reported decreased hearing and constant tinnitus.  
He stated while in the military he worked around fire trucks, 
on flight lines, and in crash rescue.  After service, he 
worked on radiators and air conditioners on automobiles, but 
reported not being around particularly loud noise.  The 
physical examination revealed the veteran's eardrums appeared 
normal, and his nose, nasopharnyx, mouth, larynx, and neck 
were all within normal limits.

In conjunction with the veteran's claim, a VA audiological 
examination was conducted in May 2003.  Pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
65
LEFT
30
30
45
55
65

The average pure tone decibel loss was 48 decibels for the 
right ear and 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.   

The diagnosis was mild to severe sensorineural hearing loss, 
with good speech recognition bilaterally.  The examiner 
opined that the veteran's hearing loss and tinnitus was not 
likely causally related to his service, but rather a result 
of several decades of recreational hunting, and of work as a 
civilian automobile mechanic.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss or tinnitus 
during service or sensorineural hearing loss within the first 
post-service year; (2) whether he has a current hearing loss 
or tinnitus disability; and, if so, (3) whether any current 
hearing loss or tinnitus disability is etiologically related 
to service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus or hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during active duty 
service or, for that matter, at any time prior to the May 
2003 VA audiological examination.  However, although tinnitus 
or hearing loss, as defined by 38 C.F.R. § 3.385, is not 
shown in service or at separation from service, service 
connection can be established if medical evidence shows that 
they are actually due to incidents during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Documentary evidence of record shows that the veteran was an 
flight line fireman and aircraft mechanic in service.  His 
claim notes he began to experience hearing loss and tinnitus 
in 1958, during his time in service.  

The medical evidence of record does not show that the 
veteran's tinnitus was incurred in service.  The veteran 
reported to the VA examiner that he had experienced tinnitus 
from approximately 1993, but stated in his claim that he had 
experienced it since 1958; nevertheless there is no evidence 
of this in the service medical records.  No pertinent medical 
records exist following service until the May 2003 VA 
audiological evaluation.  Additionally, the only objective 
evidence of record finds that the veteran's current tinnitus 
is not due to his military service.  Accordingly, service 
connection for tinnitus is not warranted.

There is no evidence in the service medical records that the 
veteran sustained hearing loss while in service.  No 
pertinent medical records exist following service, until the 
May 2003 VA audiological evaluation.  Additionally, in 2003, 
the VA examiner reviewed the veteran's service medical 
records and discussed the veteran's post-service employment 
history and recreational activities to elicit relevant 
information about the veteran's hearing loss and tinnitus.  
The examiner concluded that the veteran's current hearing 
loss was not likely causally related to the veteran's 
military service.  See Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  Accordingly, service connection for bilateral 
hearing loss is not warranted.

By way of the statement of his accredited representative, the 
veteran asserted that the findings of the VA examiner were 
based solely on the veteran's service medical records, which 
are devoid of reference to any hearing loss or tinnitus 
complaints or treatment.  He argues that the VA examiner was 
instructed to automatically conclude that any hearing loss or 
tinnitus was not service related if there was no evidence of 
hearing loss or tinnitus in the veteran's service medical 
records.  He also contended that the statement that his 
hearing loss and tinnitus began in service, as referenced in 
his claim, should, under 38 U.S.C.A. 1154(b) (West 2002), be 
considered de facto evidence of his in-service injury.  

The veteran's service as a flight line firefighter and 
aircraft mechanic are confirmed by his service medical and 
personnel records.  However, the veteran served during an 
peacetime period.  There is no evidence in his service 
personnel records that confirm him as a "combat" veteran 
under the premise of 38 U.S.C. 1154(b).  Accordingly, the 
Board finds that the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  Entitlement to service connection for tinnitus is 
denied.


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


